Citation Nr: 1712808	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-17 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was received with respect to the claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as PTSD, to include cognitive disorder not otherwise specified (NOS).

3.  Entitlement to service connection for bilateral sensorineural hearing loss disability.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from April 1968 to February 1970, which included a tour of duty in the Republic of Vietnam from February 1969 to February 1970.  He also had service in the Reserves.  Although the Veteran had additional service from April to September 1970, service administration records show, and a U.S. Department of Veterans Affairs (VA) Regional Office (RO) administrative decision in January 1992 has found, that the Veteran was discharged from that later duty under "other than honorable" conditions.  Accordingly, the Veteran is disqualified from receiving VA compensation benefits for any disability incurred in or aggravated during this second period of service.  No evidence during that period is considered by the Board of Veterans' Appeals (Board).

This matter came before the Board on appeal from an October 2010 rating decision of the RO in Montgomery, Alabama, which denied service connection for PTSD, bilateral sensorineural hearing loss, and bilateral tinnitus.  The Veteran timely appealed the decision.


The issue of entitlement to service connection for an acquired psychiatric disability, claimed as PTSD, to include cognitive disorder NOS, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.



FINDINGS OF FACT

1.  The Veteran is precluded from receiving VA compensation benefits for any disability incurred in or aggravated during his second period of service, from which he was discharged under other than honorable conditions, from April to September 1970.

2.  The claim of service connection for PTSD was denied in a final September 1998 decision by the Board; new and material evidence was not received within one year. The Veteran has since submitted new and material evidence with respect to the claim of service connection for PTSD.

3.  The evidence shows that the Veteran has a current bilateral sensorineural hearing loss disability and that he had acoustic trauma in service, but the competent and probative evidence fails to establish a causal connection between the hearing loss disability and acoustic trauma in active service.

4.  The evidence shows that the Veteran has tinnitus and that he had acoustic trauma in service, but the competent and probative evidence fails to establish a causal connection between the tinnitus and acoustic trauma in active service.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied that request to reopen the issue of service connection for PTSD became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 20.1103. 

2.  Since the September 2004 rating decision, new and material evidence was received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a).

3.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

4.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that new and material evidence with respect to the claim of service connection for PTSD entitles him to have the matter reopened.  After reviewing the pertinent medical and lay evidence of record, the Board finds that new and material evidence having been received, and as such the petition to reopen the claim of entitlement to service connection for PTSD is granted.

The Veteran also contends that he has a bilateral hearing loss disability and tinnitus, and that they are direct results of his service.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the Veteran has a current bilateral sensorineural hearing loss disability and that he had acoustic trauma in service, but that the competent and probative evidence fails to establish a causal connection between the hearing loss disability and acoustic trauma in active service.  Moreover, the Board finds that the Veteran has tinnitus and that he had acoustic trauma in service, but the competent and probative evidence fails to establish a causal connection between the tinnitus and acoustic trauma in active service.  The Board thus denies the claims of service connection for bilateral sensorineural hearing loss disability and tinnitus.

The reasons for those decisions follow.


I.  Notice and Assistance

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A.  Notice and Assistance:  New and Material Evidence

As the petition to reopen the claim of entitlement to service connection for PTSD is granted, a discussion on the Board's compliance with VA's duties on this issue is moot.

B.  Notice and Assistance:  Hearing Loss Disability and Tinnitus

1.  Duty to notify: hearing loss disability and tinnitus.

In December 2009, the RO sent a letter to the Veteran providing notice that satisfied the requirements of the VCAA.  The notice was made prior to a decision on his claim.  No additional notice is required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  Duty to assist: hearing loss disability and tinnitus.

Next, VA has a duty to assist the Veteran in the development of his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All available, pertinent, identified medical records have been obtained and considered.  In addition, VA provided an examination and medical opinions in January 2010.  The examination is thorough and detailed, and the opinions considered all relevant evidence and provided rationales for conclusions.  Although the Veteran exhibited "cognitive issues" during the January 2010 VA examination, the examiner noted that the test results are "fair in reliability."  The Board considers the examination results to be reliable for VA compensation examination purposes.  The Board finds that the examination is adequate and further notes that its decisions are made after reviewing the entirety of the evidence, not on single VA examinations.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.

II.  New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In this case, the Board issued a decision in September 1998 denying the Veteran's claim of service connection for PTSD.  The Board found insufficient evidence of the Veteran's in-service stressor and unclear evidence of a diagnosis of PTSD.   Board decisions are final when issued, unless reconsideration has been ordered.  38 C.F.R. § 20.1100(a).  The record shows that the CAVC, in a March 1999 Order, dismissed the Veteran's appeal pursuant to its rules for the appellant's failure to prosecute the appeal and comply with its rules.  Therefore, the Board's decision remains intact and became final.  Subseqently, a September 2004 rating decision denied the Veteran's petition to reopen noting that a July 2004 letter advised the Veteran of the information necessary to reopen the issue of service connection for PTSD, but the Veteran did not reply.  The Veteran did not appeal this rating decision or submit new and material evidence with a year of it.  Therefore, this rating decision became final.  

Since the last final denial of service connection for PTSD, the Veteran provided an additional statement of his stressor with more details and dates of one of the incidents.  See VBMS 01/29/2010 VA 21-0781, Statement in Support of Claim for PTSD.  This evidence is new, having not been previously considered by decision makers, and also material as it addresses a fact necessary to substantiate the claim:  an uncorroborated in-service stressor event that was part of the reason the claim was previously denied.  In light of this, the Board finds that new and material evidence has been received and the claim of service connection for PTSD is reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

With chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Including the chronicity and continuity of symptomatology avenues to service connection is implicitly constrained by 38 C.F.R. § 3.309(a) in all chronic disease cases.  See Walker v. Shinseki, 708 F.3d 1331 (2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Service Connection for Bilateral Hearing Loss Disability

1.  Service connection for bilateral hearing loss disability cannot be granted under Shedden/Holton.

Under the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose hearing loss or to determine its cause, as these require specialized training to understand the complexities of the audiological and neurological systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Veteran's reports of exposure to acoustic trauma during his tour in the Republic of Vietnam are accepted as consistent with the circumstances and places of his service.  In this regard, the evidence shows that the Veteran had acoustic trauma in service.  At his January 2010 VA examination, the Veteran reported military noise exposure from gunfire, rockets, and mortars for approximately one year in the Republic of Vietnam.  He also specified that he was exposed to a mortar attack around August or September 1969.  VBMS 01/29/2010 VA 21-0781, Statement in Support of Claim for PTSD.  The Board acknowledges that the Veteran's DD Form 214 reflects that his primary military occupational specialty was that of baker.  His service personnel records do not show that he had any combat with enemy forces.  He is noted not to have sustained any wounds, and he did not receive any awards or decorations indicative of combat.  Although the Veteran's statements of exposure to acoustic trauma is inconsistent with his type of service, the Board finds the Veteran's assertions credible and determines he had acoustic trauma in service consistent with the place and circumstances of such service.

The question for consideration is whether any current chronic hearing loss disability is related to such in-service exposure.

The evidence shows that the Veteran has a current bilateral sensorineural hearing loss disability per 38 C.F.R. § 3.385.  In this case, the January 2010 VA examiner reported the Veteran's auditory thresholds in 1,000, 3,000, and 4,000 Hertz as 40, 40, and 45 decibels, respectively, in his right ear.  The examiner also indicated his auditory threshold in 500 Hertz at 40 decibels in his left ear.  Although the Veteran exhibited "cognitive issues" during the January 2010 VA examination, the examiner noted that the test results are "fair in reliability."  Resolving all doubt in favor of the Veteran, the Board considers the examination results to be credible.  Hence, the Veteran's impaired bilateral hearing is considered to be a current disability for VA purposes.

The Board recognizes the Veteran's contention that his bilateral hearing loss is a direct result of having been exposed to acoustic trauma while deployed to the Republic of Vietnam.  VBMS 02/06/2017 Appellate Brief (VSO IHP; Post remand Brief; Attorney Brief); VBMS 06/29/2012 VA 9 Appeal to Board of Appeals.  However, the Board finds that weight of the evidence is against finding a causal relationship between his current bilateral hearing loss disability and acoustic trauma in service.

First, the Veteran's February 1970 separation examination shows normal hearing and no ear problems.  The Veteran completed and signed a separation questionnaire on the same day as the separation examination, where he marked no hearing loss or ear problems.  Thus, the results of the separation examination and contemporaneous report of medical history show no hearing loss at the time of the Veteran's separation from service in February 1970.

Second, the January 2010 VA examiner provided a negative opinion on the relationship between acoustic trauma in service and current hearing loss disability.  The examination report recognizes the Veteran's statements of exposure to gunfire, rockets, and mortars for approximately one year in the Republic of Vietnam.  Nevertheless, the examiner concluded that Veteran did not incur hearing loss while in the military.  In support of this opinion, the examiner noted that in-service hearing evaluations during the Veteran's pre-induction and separation physicals-in February 1968 and February 1970, respectively-showed hearing within normal limits.  In sum, the examiner acknowledged the Veteran's exposure to acoustic trauma in service, but found that his current hearing loss disability was not incurred during his military service.

Third, the Veteran's service treatment records show no treatment, complaints or manifestations of a hearing loss disability.  In fact, as noted by the January 2010 VA examiner, the Veteran's hearing was within normal limits, both during the February 1968 pre-induction examination and the February 1970 separation physical.

The Board has considered the Veteran's lay statements, but finds the Veteran's service treatment records and the January 2010 VA examiner's opinion to be highly probative.  In this regard, the February 1970 separation examination provides a contemporaneous picture of the Veteran's hearing loss disability after about two years of active service.  The Board also places considerable weight on the January 2010 VA examiner's opinion as the pertinent facts, such as in-service exposure to acoustic trauma, was considered.  Additionally, the January 2010 VA examiner is an audiologist with specialized training in the field of hearing loss.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's statements are outweighed by the competent and probative evidence of record, as just noted.

2.  Service connection for bilateral sensorineural hearing loss disability cannot be granted under the theories of chronicity or continuity of symptomatology.

The Veteran's hearing loss, which the January 2010 VA examiner diagnosed as sensorineural, is considered an "organic disease of the nervous system," and is therefore considered chronic under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) ("By internal agency materials, the Secretary has made clear that sensorineural hearing loss is considered subject to § 3.309(a) as an "[o]rganic disease[] of the nervous system.").  With respect to organic diseases of the nervous system like the Veteran's sensorineural hearing loss, the presumptive period under which the theories of chronicity and continuity of symptomatology would apply is one year after separation from service.  38 C.F.R. § 3.307(a)(3).

In this case, there is no admissible evidence of record that the Veteran had any specific hearing loss symptoms during service or within a year of separation, and no evidence that he sought treatment for hearing loss during either period.  For this reason, the theories of chronicity and continuity of symptomatology are not applicable.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, the normal hearing found in his February 1970 separation examination and the January 2010 VA examiner's opinion noting normal hearing before and after service, and normal hearing before, during, and after service outweigh lay reports.  See id. § 3.102.  The Board notes the Veteran's hearing loss disability and his reports of exposure to acoustic trauma.  However, without a nexus to service, service connection for bilateral hearing loss disability is not warranted.  The theories of chronicity and continuity of symptomatology are not applicable here. 


B.  Service Connection for Tinnitus

1.  Service connection for tinnitus cannot be granted under Shedden/Holton.

The evidence shows current tinnitus.  Although he did not present tinnitus symptoms at his January 2010 VA examination, the Veteran did complain to the examiner of bilateral tinnitus that recurred daily between 30 to 60 minutes, most recently during the morning before the examination.  He characterized his tinnitus as a high-pitched tone.  The Veteran is competent to diagnose tinnitus, so his statements are sufficient for this purpose.

As explained earlier, the evidence also shows that the Veteran had acoustic trauma in service.

The Board recognizes the Veteran's contention that his tinnitus is a direct result of having been exposed to acoustic trauma while deployed to the Republic of Vietnam.  VBMS 06/29/2012 VA 9 Appeal to Board of Appeals.  However, the Board finds that weight of the evidence is against finding a causal relationship between his tinnitus and acoustic trauma in service.

First, the Veteran's February 1970 separation examination shows normal hearing and no ear problems.  The Veteran completed and signed a separation questionnaire on the same day as the separation examination, where he marked no hearing loss or ear problems.  Thus, the results of the separation examination and contemporaneous report of medical history show no tinnitus at the time of the Veteran's separation from service in February 1970.

Second, the Veteran's service treatment records show no treatment, complaints, or manifestations of tinnitus.

Third, at the January 2010 VA examination, the Veteran was asked about the date and circumstances of when his tinnitus began and he was not able to state a particular time frame.  The Board notes that this statement was noted in the June 2012 statement of the case and the Veteran subsequently responded in his substantive appeal and did not clarify at timeframe or date of onset.  The Veteran's representative, in a February 2017 brief, also did not clarify when the Veteran's tinnitus started. 

The Board has considered the Veteran's lay statements, but finds the Veteran's service treatment records and his separation examination to be highly probative.  In this regard, the February 1970 separation examination provides a contemporaneous picture of the Veteran's hearing loss disability after about two years of active service.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record, as just noted.

2.  Service connection for tinnitus cannot be granted under the theories of chronicity or continuity of symptomatology.

The Veteran's tinnitus is considered an "organic disease of the nervous system," and is hence considered chronic under 38 C.F.R. § 3.309(a), because the evidence shows acoustic trauma in service.  See Fountain, 27 Vet. App. at 271-72.  With respect to organic diseases of the nervous system like the Veteran's tinnitus, the presumptive period under which the theories of chronicity and continuity of symptomatology would apply is one year after separation from service.  38 C.F.R. § 3.307(a)(3).

In this case, there is no evidence of record that the Veteran had any specific tinnitus symptoms during service or within a year of separation, and no evidence that he sought treatment for tinnitus during either period.  For this reason, the theories of chronicity and continuity of symptomatology are not applicable.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, the normal hearing found in his February 1970 separation examination, and normal hearing before, during, and after service outweigh lay reports.  See id. § 3.102.  The Board notes the Veteran's tinnitus and his reports of exposure to acoustic trauma.  However, without a nexus to service, service connection for tinnitus is not warranted.  The theories of chronicity and continuity of symptomatology are not applicable here.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for PTSD is granted.

Entitlement to service connection for bilateral sensorineural hearing loss disability is denied.

Entitlement to service connection for bilateral tinnitus is denied.

REMAND

Additional development is required before the Board can adjudicate the issue on appeal.

A September 2010 VA examination shows that the Veteran currently has cognitive disorder NOS.  While the evidence is insufficient to grant a claim of service connection for cognitive disorder NOS, competent evidence of the Veteran's cognitive disorder NOS and his January 2010 claim of exposure to mortar attacks in Long Bien, the Republic of Vietnam in August and September 1969, do indicate a possible relationship such that VA should provide the Veteran with an examination and opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  Additionally, on remand, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2.  Contact the appropriate service department or agency for records indicating that the Veteran was involved in a mortar attack while serving in his unit in Long Bien, the Republic of Vietnam from August to September 1969.

3.  After all development has been completed and returned from steps 1-2, then schedule the Veteran for an examination.  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

Are any psychological disabilities shown on examination or at any other time during the claim period (September 2009 forward) at least as likely as not related to active service, including but not limited to any mortar attacks on his unit in August or September 1969?  If no other psychiatric disorders are diagnosed or found during the appeal period, the examiner must provide an opinion regarding the Axis I diagnosis of cognitive disorder NOS as noted on the September 2010 VA examination report.

Consider all lay and medical evidence.  Provide a comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  If any the issue remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


